Case: 20-60601   Document: 00516414882     Page: 1   Date Filed: 08/01/2022




          United States Court of Appeals
               for the Fifth Circuit                   United States Court of Appeals
                                                                Fifth Circuit

                                                              FILED
                                                         August 1, 2022
                            No. 20-60601                 Lyle W. Cayce
                                                              Clerk

   Delsy Dinora Flores-Flores, also known as Alexandra
   Yoliveth Flores-Flores,

                                                                 Petitioner,

                                versus

   Merrick Garland, U.S. Attorney General,

                                                               Respondent,

                        consolidated with


                            No. 20-60603


   Arleth Ivan Flores-Flores,

                                                                 Petitioner,

                                versus

   Merrick Garland, U.S. Attorney General,

                                                               Respondent.
Case: 20-60601     Document: 00516414882         Page: 2     Date Filed: 08/01/2022

                                    No. 20-60601
                                  c/w No. 20-60603


                           Petitions for Review of Orders
                       of the Board of Immigration Appeals
                             Agency No. A206 727 342
                             Agency No. A208 976 285



   Before Richman, Chief Judge, and Wiener and Willett, Circuit
   Judges.
   Per Curiam:*
          Petitioners Delsy Flores-Flores and her son, Arleth, are citizens of
   Honduras. Delsy testified that, starting when she was fourteen years old, she
   was harassed and threatened by another resident of her Honduran village
   named Amilcar Gonzalez. In 2014, Amilcar killed Delsy’s uncle to make it
   easier to abuse her. From that day onwards, Amilcar broke into her home
   every night to sexually abuse her. Delsy fled Honduras in December 2015 to
   get away from Amilcar. She crossed into the United States twice and was
   deported both times. She tried a third time in April 2016, this time bringing
   Arleth with her. She and Arleth have remained in the United States as their
   asylum cases have worked their way through multiple rounds of hearings,
   appeals, and changes of counsel.
          The immigration judge (IJ) who conducted Petitioners’ “reasonable
   fear” interviews consolidated their cases. Their counsel before the IJ
   asserted that Petitioners were a part of a particular social group (PSG)
   defined as “[w]omen and their children who are targeted by organized crime
   through threats of violence and where neither the government nor the
   authorities are willing to protect them.” The IJ found that Delsy’s testimony
   was vague, contained embellishments and “at least one implausibility,” and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 20-60601      Document: 00516414882          Page: 3     Date Filed: 08/01/2022




                                      No. 20-60601
                                    c/w No. 20-60603


   was generally “not credible.” The IJ also found that, even if Delsy’s
   testimony had been credible, Petitioners failed to establish a cognizable PSG
   and failed to establish a nexus from the harm she incurred to a protected
   ground. Accordingly, the IJ denied the Petitioners’ applications for asylum,
   withholding of removal, and protection under the CAT, and ordered that
   they be removed from the United States.
          Petitioners appealed the IJ’s decision to the BIA with the assistance
   of new counsel. The BIA affirmed the IJ’s finding that the PSG proposed
   in the former decision was not cognizable and declined to address other
   portions of the IJ’s decision.
          Petitioners acquired new counsel yet again and sought to reopen the
   case under Matter of Lozada, claiming that both former attorneys “provided
   [them] with ineffective assistance of counsel that ruined [their] case and
   deprived [them] of [their] due process rights.” Specifically, Petitioners
   alleged that their first attorney was ineffective because he asserted “an
   invalid particular social group thus leading Respondent’s case to certain
   failure.” They argued that effective counsel would have proposed one of four
   alternative, cognizable PSGs. Similarly, Petitioners alleged that their second
   attorney was ineffective because she failed to address the cognizability issues
   of the PSG. Finally, Petitioners and their third attorney raised an ineffective
   assistance of counsel (IAC) claim against the second attorney, arguing that
   she was ineffective because she failed to file an IAC claim against the first
   attorney. The BIA denied the Petitioners’ motions to reopen on all three
   grounds, and it is this denial that Petitioners ask us to review.
                                           I

          When reviewing motions to reopen BIA decisions, we apply “a highly
   deferential abuse-of-discretion standard, regardless of the basis of the alien’s


                                           3
Case: 20-60601      Document: 00516414882          Page: 4   Date Filed: 08/01/2022




                                    No. 20-60601
                                  c/w No. 20-60603


   request for relief.” Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir.
   2009). We affirm the BIA’s decisions under this standard unless they are
   “capricious, racially invidious, utterly without foundation in the evidence, or
   otherwise so irrational that it is arbitrary rather than the result of any
   perceptible rational approach.” Singh v. Gonzales, 436 F.3d 484, 487 (5th Cir.
   2006) (quoting Zhao v. Gonzales, 404 F.3d 295, 304 (5th Cir. 2005)). On the
   other hand, we review BIA’s legal conclusions de novo. See id. We must
   resolve three issues in this appeal: (1) Do we have jurisdiction to hear
   Petitioners’ claim that the BIA abused its discretion by not offering a
   sufficient legal explanation for its ruling; (2) Should Petitioners’ IAC claims
   be dismissed for failure to demonstrate substantial prejudice; and (3) Did the
   BIA abuse its discretion by refusing to reopen Petitioners’ case sua sponte?
                                          A

          Petitioners first contend that the BIA abused its discretion and erred
   as a matter of law by “offer[ing] no explanation or authority for its
   conclusions” when ruling on whether they were prejudiced by their first
   attorney. Before we can rule on an issue’s merits, however, we must consider
   whether we have jurisdiction to consider it. See Howery v. Allstate Ins. Co.,
   243 F.3d 912, 916 (5th Cir. 2001). We raise questions of jurisdiction even if
   they are not addressed by the parties. Id. at 919.
          “A court may review a final order of removal only if . . . the alien has
   exhausted all administrative remedies available to the alien as of right.” 8
   U.S.C. § 1252(d)(1). “Petitioners fail to exhaust their administrative
   remedies as to an issue if they do not first raise the issue before the BIA,
   either on direct appeal or in a motion to reopen.” Omari v. Holder, 562 F.3d
   314, 318 (5th Cir. 2009). True, claims that “involve[] an issue stemming from
   the BIA’s act of decisionmaking,” like this one, cannot “possibly [be] raised


                                          4
Case: 20-60601      Document: 00516414882          Page: 5      Date Filed: 08/01/2022




                                     No. 20-60601
                                   c/w No. 20-60603


   prior to the BIA’s decision.” Id. at 320–21. But such arguments can be
   exhausted by moving the BIA to reconsider. See id. (“[W]here the BIA’s
   decision itself results in a new issue and the BIA has an available and
   adequate means for addressing that issue, a party must first bring it to the
   BIA’s attention through a motion for reconsideration.”). Because
   Petitioners failed to do so and raise that issue for the first time today, we lack
   jurisdiction to consider this unexhausted claim. See id.
                                           B
          Petitioners contend they received ineffective assistance of counsel
   because (1) their first counsel failed to raise meritorious alternative PSGs to
   which Petitioners belong, (2) their second counsel similarly overlooked
   meritorious alternative PSGs, and (3) their second counsel erred by failing
   to bring IAC claims against their first counsel. It is not enough for Petitioners
   to simply show that prior counsel made a mistake. They must show that they
   were “substantially prejudiced” by their counsel’s unprofessional actions—
   that is, they must show that “there was a reasonable probability that, but for
   counsel’s unprofessional errors, the result of the proceeding would have been
   different.” Diaz v. Sessions, 894 F.3d 222, 228 (5th Cir. 2018) (quoting
   Strickland v. Washington, 466 U.S. 668, 694 (1984)).
          Petitioners must show that prior counsel overlooked a cognizable
   PSG to succeed on any of their three IAC claims. To be cognizable, a PSG
   must: “(1) consist of persons who share a common immutable characteristic;
   (2) be defined with particularity; and (3) be socially visible or distinct within
   the society in question.” Gonzales-Veliz v. Barr, 938 F.3d 219, 229 (5th Cir.
   2019) (citing Matter of M-E-V-G-, 26 I. & N. Dec. 227, 234–49 (BIA 2014)).
   Petitioners point to four proposed PSGs. But we agree with the BIA that
   none of these four proposed alternatives were cognizable.



                                           5
Case: 20-60601      Document: 00516414882           Page: 6     Date Filed: 08/01/2022




                                     No. 20-60601
                                   c/w No. 20-60603


          The first two proposed alternatives, “Honduran women” and
   “Honduran mothers,” fail the particularity requirement. Particularity is
   lacking when the proposed PSG “encompasses a wide swath of society
   crossing many political orientations, lifestyles, and identifying factors.”
   Orellana-Monson v. Holder, 685 F.3d 511, 521–22 (5th Cir. 2012). “Honduran
   women” and “Honduran mothers” include people from every political
   orientation, religion, and income class in Honduras. We previously rejected
   a nearly identical PSG because it lacked particularity, and we see no reason
   to deviate from that course here. See Gomez-Lara v. Rosen, 833 F. App’x 582,
   583 (5th Cir. 2021) (per curiam) (holding that petitioner failed to show error
   when the IJ held that the PSG “women in Honduras” lacked particularity).
          The third alternative, “young Honduran women living without a male
   domestic partner,” is not cognizable because it fails the social visibility
   requirement. Social visibility requires that the group be “readily identifiable
   in society” and that society “perceive those with the characteristic in
   question as members of a social group.” Orellana-Monson, 685 F.3d at 519.
   Petitioners’ only evidence that this group is socially visible and distinct is the
   fact that Honduras criminalizes rape and gender-based violence. Petitioners
   argue that because these laws protect “women who live alone or refuse to
   obey the dangerous criminal gangs,” Hondurans must recognize this group
   as socially distinct. But this does not follow. Honduras’s laws forbidding rape
   and gender-based violence protect everyone living within its borders—not
   just “young Honduran women living without a male domestic partner.” We
   recently dismissed a similar PSG for lacking social visibility and do the same
   here. Morales-Duran v. Barr, 770 F. App’x 200, 200–01 (5th Cir. 2019) (per
   curiam) (upholding the BIA’s ruling that “unprotected women who are
   targeted by gangs” was insufficiently particular and lacked social visibility).




                                           6
Case: 20-60601      Document: 00516414882         Page: 7     Date Filed: 08/01/2022




                                    No. 20-60601
                                  c/w No. 20-60603


          Petitioners’ final proposed PSG, “Honduran women who refuse to
   submit to the authority of criminal gang members,” similarly lacks social
   visibility. Petitioners have offered no evidence beyond conclusory statements
   that such a group is “readily identifiable in society.” Orellana-Monson, 685
   F.3d at 519. We rejected a similar PSG defined as “Salvadoran males . . .
   who . . . have refused to join [Mara 18] due to a principled opposition to
   gangs” because “there is little evidence that people who were recruited to
   join gangs but refused to do so would be ‘perceived as a group’ by society.”
   Id. at 522. Petitioners’ fourth proposed PSG fails for the same reason.
          Because none of Petitioners’ proposed alternate PSGs are cognizable,
   they cannot show that their prior attorneys rendered ineffective assistance.
                                          C
          Finally, Petitioners contend that the BIA erred in finding that their
   case did not merit reopening sua sponte. We agree with the BIA that
   Petitioners did not receive ineffective assistance of counsel, much less
   ineffective assistance amounting to a “gross miscarriage of justice.” But even
   more importantly, we lack jurisdiction to review this claim at all.
          Discretion whether to reopen a case sua sponte rests with the BIA. 8
   C.F.R. § 1003.2. We held in Enriquez-Alvarado v. Ashcroft that we lack
   jurisdiction to review such claims because “no meaningful standard exists
   against which to judge an IJ’s decision to exercise sua sponte authority to
   reopen deportation proceedings.” 371 F.3d 246, 249 (5th Cir. 2004),
   overruled on other grounds by Mata v. Lynch, 576 U.S. 143, 149–51 (2015). And
   we have subsequently rejected claims that there is a “gross miscarriage of
   justice” or “exceptional circumstances” exception to that rule. See Mejia v.
   Sessions, 723 F. App’x 266, 267 (5th Cir. 2018) (per curiam); Castillo v. Lynch,




                                          7
Case: 20-60601     Document: 00516414882        Page: 8    Date Filed: 08/01/2022




                                   No. 20-60601
                                 c/w No. 20-60603


   653 F. App’x 800, 800–01 (5th Cir. 2016) (per curiam); Tarango v. Holder,
   592 F. App’x 293, 296 (5th Cir. 2014) (per curiam).
         Petitioners argue that the Supreme Court’s recent opinion in
   Guerrero-Lasprilla v. Barr provides a workaround. 140 S. Ct. 1062, 1068
   (2020). Guerrero-Lasprilla recognized that courts have jurisdiction over
   “questions of law” decided by immigration judges, including “the
   application of a legal standard to undisputed or established facts.” Id. But
   Guerrero-Lasprilla did not undermine our holding in Enriquez-Alvarado. An
   agency’s refusal to exercise discretionary authority is not a “question of
   law.” Indeed, exercise of discretion does not involve the “application of a
   legal standard” because, as Enriquez-Alvarado recognized, that decision is
   not judged against a “meaningful standard” at all—legal or otherwise. Sow
   Bolo v. Barr, 828 F. App’x 295, 298 (6th Cir. 2020) (per curiam) (likewise
   concluding that Guerrero-Lasprilla was inapplicable “because that case did
   not involve a request for sua sponte reopening”).

                                       II

         The petitions for review are DISMISSED in part for lack of
   jurisdiction and DENIED in part.




                                        8